Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 26, 2017

The Court of Appeals hereby passes the following order:

A17A1394. MARJORIE RICHARDSON v. DEKALB COUNTY TAX
    COMMISSIONER

      The Appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22(a) and 23(a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13.


      On June 5, 2017, this Court ordered the appellant to file an enumeration of
errors and a brief no later than June 15, 2017. As of the date of this order, the
Appellant’s enumeration of errors and brief still have not been filed. Accordingly,
this appeal is deemed abandoned and is hereby order DISMISSED. Court of Appeals
Rules, 7, 23 (a).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/26/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.